RESOLUCIÓN
Hoy miércoles 15 de octubre de 2008, el Servicio Nacional de Meteorología emitió una advertencia de tormenta tropical para la isla de Puerto Rico y una advertencia de huracán para Vieques y Culebra ante la inminencia del paso del huracán Ornar. En vista de la situación climatológica y del riesgo a la vida que pudiera representar este huracán, el Juez Presidente del Tribunal Supremo, Hon. Federico Hernández Denton, concede la tarde de hoy 15 de octubre de 2008 y mañana jueves 16 de octubre de 2008, libre a los empleados de la Rama Judicial con cargo a la licencia por desastre natural y decreta la suspensión de los trabajos en las salas de los tribunales.
Las Secretarías de los Centros Judiciales, del Tribunal de Apelaciones y del Tribunal Supremo permanecerán abiertas hoy 15 de octubre de 2008 hasta las 5:00 p.m. Las salas de investigaciones de los Centros Judiciales de San Juan y Bayamón permanecerán abiertas hasta las 8:00 *954p.m. de hoy. El Consorcio del Noreste, que ubica en Río Grande y cubre las Regiones Judiciales de Carolina, Fajardo y Humacao, permanecerá cerrado. No obstante, los jueces y las juezas de turno permanecerán activos para atender cualquier eventualidad.
Debido a que todos los tribunales y dependencias de la Rama Judicial estarán cerradas mañana 16 de octubre de 2008 y al amparo de nuestra facultad para reglamentar los procedimientos y trámites judiciales, al computar los términos en las distintas leyes, reglas o reglamentos aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), por lo que se considerará el 16 de octubre de 2008 como si fuera un día feriado. Cualquier término a vencer ese día se extenderá hasta el próximo día laborable.
Se ordena la inmediata difusión pública de esta resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo